            CASE 0:20-mj-00681-TNL Doc. 14 Filed 10/06/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                          Case No. 20-mj-681 (TNL)

UNITED STATES OF AMERICA,

                     Plaintiff,

       v.                                    JOINT MOTION FOR CONTINUANCE
                                             AND EXCLUSION OF TIME
SHADOR TOMMIE CORTEZ
JACKSON,


                     Defendant.

      The United States of America, by and through its attorneys, Erica H.

MacDonald, United States Attorney for the District of Minnesota, and Chelsea A.

Walcker and John Docherty, Assistant United States Attorneys, and the defendant,

Shador Tommie Cortez Jackson, by and through his counsel, Jordan Kushner, hereby

jointly move the Court for a 30-day continuance and exclusion of time under the

Speedy Trial Act to allow the parties additional time to review and analyze discovery

and discuss potential options for case resolution.

      The Speedy Trial Act requires that an information or indictment be entered

within thirty days of a defendant’s arrest. 18 U.S.C. § 3161(b). However, the Act

includes a list of certain periods of delay that are excluded in computing the

thirty-day period. See 18 U.S.C. § 3161(h). Section 3161(h)(7) excludes any period of

delay for cause.

      Here, Mr. Jackson was arrested on September 10, 2020, pursuant to a Criminal

Complaint and Arrest Warrant. (See Docket Nos. 1–2.) Under the Speedy Trial Act,

an information or indictment presently must be filed by October 10, 2020. See
           CASE 0:20-mj-00681-TNL Doc. 14 Filed 10/06/20 Page 2 of 2




18 U.S.C. § 3161(b).   The parties jointly request a continuance of an additional

30 days, until November 9, 2020, and an exclusion of such time from the computation

of the Speedy Trial Act, for good cause pursuant to 18 U.S.C. § 3161(h)(7). The parties

are working expeditiously to review discovery in this matter and negotiate a potential

case resolution. A continuance of 30 days will allow the parties sufficient time to

review and analyze discovery and discuss potential resolution of Mr. Jackson’s case,

and for Mr. Jackson to meet with his counsel and discuss the same. Mr. Jackson has

discussed this matter with his undersigned counsel and voluntarily makes this

request, with full knowledge of his rights under the Speedy Trial Act.



                                              Respectfully Submitted,

                                              ERICA H. MacDONALD
                                              United States Attorney


Date: 10/6/2020                               /s/ Chelsea A. Walcker_______
                                              CHELSEA A. WALCKER
                                              JOHN DOCHERTY
                                              Assistant United States Attorneys



Date: 10/6/2020                               /s/ Jordan Kushner__________
                                              JORDAN KUSHNER
                                              Counsel for Defendant




                                          2
